                                                Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 1 of 7



                                          1   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              TRACY L. MAINGUY, Bar No. 176928
                                          2   WEINBERG, ROGER & ROSENFELD
                                              A Professional Corporation
                                          3   1001 Marina Village Parkway, Suite 200
                                              Alameda, California 94501
                                          4   Telephone (510) 337-1001
                                              Fax (510) 337-1023
                                          5   E-Mail: clozano@unioncounsel.net
                                                      tmainguy@unioncounsel.net
                                          6

                                          7   Attorneys for Plaintiffs

                                          8
                                                                          UNITED STATES DISTRICT COURT
                                          9
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                         10

                                         11   THE BOARD OF TRUSTEES, in their                      No.
                                              capacities as Trustees of the LABORERS
                                         12   HEALTH AND WELFARE TRUST FUND                        COMPLAINT FOR AUDIT, BREACH
                                                                                                   OF CONTRACT, DAMAGES, AND
                                         13   FOR NORTHERN CALIFORNIA;                             INJUNCTION (ERISA 29 U.S.C. §1001,
                                              LABORERS VACATION-HOLIDAY TRUST                      ET SEQ., 29 U.S.C. §185)
                                         14   FUND FOR NORTHERN CALIFORNIA;
                                              LABORERS PENSION TRUST FUND FOR
                                         15   NORTHERN CALIFORNIA; and LABORERS
                                              TRAINING – RETRAINING/
                                         16
                                              APPRENTICESHIP TRUST FUND FOR
                                         17   NORTHERN CALIFORNIA,

                                         18                                 Plaintiffs,

                                         19           v.
                                         20   JAMES ISLAND PLASTERING, INC., a
                                              California Corporation,
                                         21

                                         22                                 Defendant.

                                         23

                                         24

                                         25          Plaintiffs complain of Defendant, and for cause of action allege:

                                         26                         JURISDICTION AND INTRADISTRICT ASSIGNMENT

                                         27                                                   I.

                                         28          This action arises under and is brought pursuant to section 502 of the Employee
WEINBERG, ROGER &                                                                              1
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                 COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                 Case No.
                                               Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 2 of 7



                                         1   Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the

                                         2   Labor Management Relations Act (LMRA) (29 U.S.C. § 185). Venue properly lies in this district

                                         3   court since contributions are due and payable in the County of San Francisco. Therefore,

                                         4   intradistrict venue is proper.

                                         5                                                PARTIES

                                         6                                                    II.

                                         7          At all times material herein, Plaintiffs The Board of Trustees were Trustees of the

                                         8   Laborers Health and Welfare Trust Fund for Northern California; Laborers Vacation-Holiday

                                         9   Trust Fund for Northern California; Laborers Pension Trust Fund for Northern California; and

                                    10       Laborers Training and Retraining Trust Fund for Northern California, (collectively referred to as

                                    11       “Trust Funds”). At all times material herein, each of the above-named Trust Funds was, and now

                                    12       is, an employee benefit plan created by a written Trust Agreement subject to and pursuant to

                                    13       section 302 of the Labor Management Relations Act (29 U.S.C. § 186), and a multi-employer

                                    14       employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29 U.S.C. §§

                                    15       1002, 1003 and 1132). Each of the above-named Trust Funds is administered by a Board of

                                    16       Trustees which may bring this action in the name of the Trust Funds pursuant to the express

                                    17       provisions of the Trust Agreements. All of the above named Trust Funds and their respective

                                    18       Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                    19                                                        III.

                                    20              At all times material herein, James Island Plastering, Inc. (hereinafter referred to as

                                    21       “Defendant”), has been an employer within the meaning of section 3(5) and section 515 of

                                    22       ERISA (29 U.S.C. §§ 1002(5), 1145) and an employer in an industry affecting commerce within

                                    23       the meaning of section 301 of the LMRA (29 U.S.C. § 185).

                                    24                     ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF

                                    25                                                       IV.

                                    26              At all relevant times, Defendant was signatory and bound to a written collective

                                    27       bargaining agreement with the Northern California District Council of Laborers (hereinafter

                                    28       “Union”), a labor organization within the meaning of section 301 of the Labor Management
WEINBERG, ROGER &                                                                               2
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 3 of 7



                                         1   Relations Act (29 U.S.C. § 185). Defendant became subject to all the terms and conditions of the

                                         2   Laborers Master Agreement (hereinafter “Master Agreement”) by virtue of signing a Plaster Hod

                                         3   Carriers Agreement (hereinafter “Hod Carriers Agreement”) with the Union, which incorporated

                                         4   by reference the Master Agreement. A true and correct copy of the current Master Agreement is

                                         5   attached hereto as Exhibit A and a true and correct copy of the Hod Carriers Agreement is

                                         6   attached hereto as Exhibit B, both of which are incorporated by reference herein. The Master

                                         7   Agreement by its terms incorporates the various Trust Agreements establishing each of the

                                         8   Plaintiffs Trust Funds. By said Master Agreement, Defendant promised that it would contribute

                                         9   and pay to Plaintiffs the hourly amounts required by the Agreements for each hour paid for or

                                    10       worked by any of their employees who performed any work covered by said Agreements, and

                                    11       that they would be subject to and bound by all of the terms, provisions and conditions of the Trust

                                    12       Agreements.

                                    13                                                         V.

                                    14              The Agreements provide for prompt payment of all employer contributions to the Trust

                                    15       Funds and provide for the payment of liquidated damages and interest on all delinquent

                                    16       contributions, attorneys’ fees, and other collection costs, and for the audit of the signatory

                                    17       employer or employers’ books and records in order to permit the Plaintiffs to ascertain whether

                                    18       all fringe benefit contributions have been timely paid as required by the applicable labor

                                    19       agreements and law.
                                                                               FIRST CLAIM FOR RELIEF
                                    20                                                 (AUDIT)
                                    21                                                        VI.
                                    22              The Boards of Trustees have, as one of their purposes, the obligation to ensure that

                                    23       contributions required to be made to said Trust Funds pursuant to collective bargaining

                                    24       agreements are fully and correctly made. The purposes of the respective Trust Funds are to

                                    25       provide health and welfare, vacation, pension and other benefits for Laborers on whose behalf

                                    26       contributions are made, which benefits are supported by such contributions, and to ensure that

                                    27       employers who are signatories to the collective bargaining agreements referred to herein comply

                                    28       with the terms of said agreements with respect to payments of said contributions to the Fund.
WEINBERG, ROGER &                                                                               3
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 4 of 7



                                         1

                                         2                                                   VII.

                                         3   By its terms, the Master Agreement binds Defendant to the Trust Agreements respectively

                                         4   establishing the Trust Funds, (Article IV, section 9, of the Trust Agreement creating the Welfare

                                         5   Fund, Article VI, section 8, of the Trust Agreement creating the Vacation-Holiday Fund, Article

                                         6   IV, section 8, of the Trust Agreement creating the Pension Fund, and Article IV, section 8 of the

                                         7   Trust Agreement creating the Training Fund), each provide that:

                                         8              Upon request in writing from the Board of Trustees, an Individual
                                                        Employer will permit a Trust Fund Auditor to enter upon the premises of
                                         9              such Individual Employer during business hours, at a reasonable time or
                                                        times, not less than two (2) working days after such request, and to
                                    10                  examine and copy such books, records, papers, or reports of such
                                                        Individual Employer as may be necessary to determine whether the
                                    11                  Individual Employer is making full and prompt payment of all sums
                                                        required to be paid by him to the Fund.
                                    12

                                    13                                                      VIII.

                                    14              Plaintiffs cannot determine whether or not Defendant has made prompt and correct

                                    15       payment of all Fund contributions, and as a consequence, good cause appearing therefore,

                                    16       communications have been directed to Defendant by representatives of Plaintiffs demanding that

                                    17       Defendant submit to an audit pursuant to the respective collective bargaining agreements and

                                    18       Trust Agreements. Copies of demand letters from Plaintiffs to Defendant dated April 12, 2018

                                    19       and April 12, 2019, are attached hereto as Exhibit C and Exhibit D and made a part hereof.

                                    20                                                       IX.

                                    21              Defendant has failed, refused or neglected to allow the audit as requested or inspection of

                                    22       their books, records, papers, or reports in accordance with the provisions of the Trust

                                    23       Agreements. As a result of Defendant’s refusal to submit to the audit, Plaintiffs are unable to

                                    24       ascertain the amount of damages, if any, suffered by the Trust Funds. Plaintiffs have no adequate

                                    25       remedy at law, and the individual Laborers who are the beneficiaries of the respective Trust

                                    26       Funds, particularly the employees of Defendant, are damaged thereby and also have no adequate

                                    27       remedy at law.

                                    28       ///
WEINBERG, ROGER &                                                                              4
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 5 of 7



                                         1                                                    X.

                                         2          Plaintiffs are intended third party beneficiaries of the collective bargaining agreements,

                                         3   but Trust Funds contribution delinquencies are excluded from the arbitration provision of said

                                         4   agreements.

                                         5                                                   XI .

                                         6          Plaintiffs have complied with all conditions on their part to be performed under the terms

                                         7   of the applicable agreements.

                                         8                                                   XII.

                                         9          Plaintiffs are entitled to reasonable attorneys’ fees, interest and other reasonable expenses

                                    10       incurred in connection with this matter due to Defendant’s failure to allow the audit or refusal to

                                    11       pay all fringe benefit contributions due and owing pursuant to the terms of the applicable

                                    12       collective bargaining agreements, Trust Agreements, and ERISA section 502(g)(2) (29 U.S.C. §

                                    13       1132(g)(2).

                                    14                                       SECOND CLAIM FOR RELIEF
                                                                              (BREACH OF CONTRACT)
                                    15

                                    16                                                      XIII.

                                    17              Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                    18                                                      XIV.

                                    19              Pursuant to the written agreements establishing the Laborers Trust Funds, Defendant has

                                    20       failed, neglected or refused to allow Plaintiffs access to the records requested and needed to

                                    21       determine the exact amount of fringe benefit contributions owed to the Trust Funds.

                                    22                                  THIRD CLAIM FOR RELIEF
                                                               (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                    23

                                    24                                                       XV.
                                    25              Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    26                                                      XVI.
                                    27              Defendant has failed, neglected and refused to make timely fringe benefit contributions as
                                    28
WEINBERG, ROGER &                                                                              5
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 6 of 7



                                         1   required by the applicable collective bargaining agreements and Trust Agreements, and has

                                         2   caused Plaintiffs actual damages to be proven at the time of trial.

                                         3                                   FOURTH CLAIM FOR RELIEF
                                                                                  (INJUNCTION)
                                         4

                                         5                                                  XVII.
                                         6          Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                         7                                                  XVIII.
                                         8          Unless enjoined by this Court, Defendant will continue to fail, neglect, or to submit to an
                                         9   audit of books and records and by the Trust Funds and thereby cause Plaintiffs irreparable harm
                                    10       for which there exists no adequate remedy at law.
                                    11              WHEREFORE, Plaintiffs pray judgment against Defendant as follows:
                                    12              1.      That Defendant be compelled to forthwith submit to a full audit by auditors
                                    13       selected by the Trust Funds at the premises of Defendant during business hours, at a reasonable
                                    14       time or times, and to allow said auditors to examine and copy such books, records, papers, reports
                                    15       of Defendant relevant to the enforcement of the collective bargaining agreements or the Trust
                                    16       Agreements, including but not limited to the following:
                                    17                    Individual earning records (compensation); W-2 forms; 1096 and 1099
                                                          forms; reporting forms for all Trust Funds; State DE-3 tax reports;
                                    18                    workers compensation insurance report; employee time cards; payroll
                                                          journal; quarterly payroll tax returns (form 941); check register and
                                    19                    supporting cash voucher; Form 1120 - 1040 or partnership tax returns;
                                                          general ledger - (portion relating to payroll audit);
                                    20

                                    21              2.      That Defendant be ordered to pay actual damages according to proof;
                                    22              3.      That this Court issue an injunction compelling Defendant to forthwith cease their
                                    23       refusal to submit to an audit of their books, records, papers and reports as required by the
                                    24       agreements to which they are bound;
                                    25              4.      That upon completion of the audit, Defendant be decreed to pay over to Plaintiffs
                                    26       such sums as shall be ascertained to be due from Defendant and interest on said sums;
                                    27              5.      That this Court issue an Order directing and permanently enjoining Defendant to
                                    28       timely submit to Plaintiffs Trust Funds, all reports and contributions due and owing by Defendant
WEINBERG, ROGER &                                                                              6
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
                                               Case 3:19-cv-02921-EMC Document 1 Filed 05/28/19 Page 7 of 7



                                         1   plus interest, attorneys' fees, and costs as provided in ERISA sections 502(a)(3) and (g)(2) (29

                                         2   U.S.C. § 1132(a)(3), (g)(2);

                                         3            6.      That this Court issue an Order permanently enjoining Defendant for so long as

                                         4   they remain obligated to contribute to Plaintiffs Trust Funds, from failing, neglecting, or refusing

                                         5   to timely submit required monthly contributions reports and payments as required by the terms of

                                         6   the collective bargaining agreements, Trust Agreements and ERISA sections 502(a)(3) and (g)(2),

                                         7   (29 U.S.C. § 1132(a)(3), (g)(2));

                                         8            7.      That Defendant be ordered to pay attorneys’ fees;

                                         9            8.      That Defendant be ordered to pay costs of suit herein;

                                    10                9.      That this Court grant such further relief as this Court deems just and proper; and

                                    11                10.     That this Court retain jurisdiction of this matter to enforce the Order compelling an

                                    12       Audit and payment of all amount found due and owing.

                                    13       Dated:                                          WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                    14

                                    15
                                                                                      By:    TRACY L. MAINGUY
                                    16                                                       Attorneys for Plaintiffs
                                    17       147168\1025941

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &                                                                               7
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR AUDIT, BREACH OF CONTRACT, DAMAGES, AND INJUNCTION
      Alameda, California 94501
           (510) 337-1001
                                                Case No.
